Citation Nr: 0612967	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-32 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of internal derangement of the right 
knee with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for residuals of a right knee injury.


FINDINGS OF FACT

1.  Residuals of the veteran's right knee injury include 
chronic pain; crepitation with motion; 0 to 130 degrees of 
motion in the leg; instability; looseness to anteroposterior 
testing during one examination and no anterior or posterior 
drawer during another examination; stability to medial and 
lateral testing; no varus/valgus laxity; negative Lachman's 
tests; negative McMurray's tests with some mild discomfort 
with McMurray's testing during one examination; and no 
effusion of the joint.

2.  Residuals of the veteran's right knee injury do not 
present any exceptional or unusual circumstances as to render 
impractical the application of the regular scheduler 
standards.


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation in 
excess of 10 percent for residuals of internal derangement of 
the right knee with instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5256-5263 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In a September 2001 letter, VA informed the veteran of the 
evidence needed to substantiate his claim, provided him with 
an opportunity to submit such evidence, and asked him to 
provide any evidence that pertains to his claim.  The letter 
enumerated evidence requested by VA; evidence VA would 
reasonably seek to obtain (including medical records, 
employment records, or records from other Federal agencies); 
and information and evidence for which the veteran was 
ultimately responsible (including enough information about 
records so that VA can request them).  The letter provided 
the veteran with VCAA notice prior to issuance of the January 
2002 rating decision.  See id.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to his initial rating decision.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, a 
September 2003 statement of the case provided the veteran 
with applicable disability ratings prior to appellate review, 
and the veteran and his representative have not contended 
that any notice defect resulted in prejudice.  Further, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
effective date to be assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, VA treatment 
records, VA examinations, and a private orthopedic evaluation 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  Thus, VA's duty to assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

B.  Background and Evidence

During a January 2002 VA examination of the right knee, the 
veteran reported pain, stiffness, swelling, locking, 
fatigability, and the knee giving away.  He indicated that he 
wore a brace at times, that his knee was bothered by standing 
and walking from his work as a letter carrier, and that 
weather changes and heavy use aggravated it.  The veteran 
could ambulate without aids or assistance.  Physical 
examination of the right knee revealed some generalized 
tenderness, a lot of patellofemoral soreness, and some 
crepitation with motion.  The veteran had motion from 0 to 
130 degrees of flexion with mild pain through the range of 
motion actively and passively without resistance.  The 
veteran had no effusion to the knee; stability to medial and 
lateral testing; looseness to anteroposterior testing; and 
negative McMurray's testing.  He was diagnosed with a 
residual injury to the right knee with instability.  

The veteran was seen by VA in January 2003 with complaints of 
chronic knee pain, mainly with weightbearing.  Treatment 
records revealed no effusion or point tenderness in the right 
knee.  He was also seen by VA for an orthopedic examination 
in January 2003.  The veteran complained of chronic knee pain 
and reported that his pain was worse when walking for a long 
period of time, when squatting, or when lifting heavy 
objects.  An examination of the right knee revealed no 
effusion.  He had focal tenderness to palpation over the 
patellar tendon near the tibial insertion.  There was no 
medial or lateral joint line tenderness; no varus/valgus 
laxity; no anterior or posterior drawer; negative Lachman's 
and negative McMurray's tests; and no patellar crepitus.  An 
x-ray and MRI demonstrated no abnormalities.  The examiner 
diagnosed him with chronic patellar tendonitis.  

A private orthopedic examination in January 2003, by Dr. 
M.J.K., indicates that the veteran did not have any 
significant restriction of his ability to walk.  The veteran 
did have intermittent pain, catching, and popping over the 
anteromedial aspect of his right knee.  Both knees were 
normally aligned in the weightbearing position and he did not 
have effusion of the right or left knee.  He had some mild 
medial joint line tenderness over the right knee.  There was 
no pain with patellar compression; some mild discomfort with 
testing for McMurray sign on the medial side of the knee; and 
Lachman's sign was negative.  Medial and lateral ligament 
stability was intact.  The veteran had active extension of 
his knee and full flexion; considerable hamstring tightness; 
and with his hip flexed at 90 degrees, he lacked about 45 
degrees of full extension of the knee.  Non-weightbearing x-
rays showed no sign of any significant abnormalities.  A MRI 
reflected some degenerative signal in the menisci, but there 
was no obvious evidence of significant meniscal or 
ligamentous tear.  There was no bony lesion.  Dr. M.J.K 
indicated that the veteran may have some minimal degenerative 
changes of the patellofemoral compartment.  He assessed the 
veteran with anteromedial right knee pain with no obvious 
signs of internal derangement, and indicated that he may have 
a degenerative meniscus tear that is intermittently 
symptomatic.  

During a March 2003 VA examination, the veteran indicated 
that he was employed as a mail carrier on a walking route, 
and did not complain or give evidence of fatigability of the 
knee joint or instability.  The veteran had 0 to 130 degrees 
flexion in the right knee and crepitus.  He complained of 
stiffness on bending of his joint and after excessive 
walking, and of occasional swelling of the knee and ankle.  
During the examination, he did not have any swelling of the 
right knee, redness of the area, instability on lateral 
movement of the knee, locking, or fatigability.  The veteran 
stated that occasionally used a brace.  He did not complain 
of any weightbearing or gait disturbance.  X-rays of the 
right knee ruled out pathology.  

C.  Law and Analysis

The veteran is seeking an increased evaluation for residuals 
of a right knee injury.  The Board has carefully reviewed the 
evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  See Id.  In this case, a staged rating not is 
appropriate.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Pain on movement, swelling, deformity, 
and atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2005).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  

Impairment of the knee and leg is evaluated under Diagnostic 
Codes 5256 - 5263.  38 C.F.R. § 4.71a (2005).  Other 
impairment of the knee, under Diagnostic Code 5257, is 
assigned a 30 percent evaluation for severe recurrent 
subluxation or lateral instability; a 20 percent evaluation 
for moderate recurrent subluxation or lateral instability; 
and a 10 percent evaluation for slight recurrent subluxation 
or lateral instability.  Id.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2005).  Limitation of flexion of the leg warrants a 
30 percent evaluation where flexion is limited to 15 degrees; 
a 20 percent evaluation where flexion is limited to 30 
degrees; a 10 percent evaluation where flexion is limited to 
45 degrees; and a 0 percent evaluation where flexion is 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that the veteran is properly rated under 
Diagnostic Code 5257 for other impairment of the knee.  See 
38 C.F.R. § 4.71a (2005).  A January 2002 VA examination 
diagnosed the veteran with a residual injury to the right 
knee with instability, and physical examination reflects 
looseness to anteroposterior testing.  However, the veteran 
had stability to medial and lateral testing, and negative 
McMurray's testing.  A January 2003 VA orthopedic examination 
reflected no varus/valgus laxity, no anterior or posterior 
drawer, and negative Lachman's and negative McMurray's tests.  
A January 2003 examination by Dr. M.J.K. indicates that 
medial and lateral ligament stability was intact.  He had 
some mild discomfort with McMurray's testing and Lachman's 
sign was negative.  A March 2003 VA examination reflected no 
instability on lateral movement of the knee.  The Board finds 
that medical evidence taken together more nearly approximates 
slight lateral instability of the knee.  Id.   There was no 
medical evidence of recurrent subluxation.
  
The medical evidence does not reflect dislocated semilunar 
cartilage to warrant 20 percent evaluation under Diagnostic 
Code 5458.  See C.F.R. § 4.71a (2005).  Further, a January 
2002 VA examination, and a January 2003 examination by Dr. 
M.J.K. revealed no effusion to the joint.  Although the 
veteran reported locking of the knee during a January 2002 VA 
examination, during a March 2003 VA examination, the examiner 
stated that there was no locking of the knee.  Id.  Moreover, 
Dr. M.J.K. noted that while an MRI seemed to show some 
degenerative signal in the menisci, there was no obvious 
evidence of significant meniscal or ligamentous tear; he 
noted that the veteran did not have any obvious signs of 
internal derangement at the time of the examination.  

Residuals of a right knee injury do not result in limitation 
of flexion or extension to a degree that warrants evaluation 
under Diagnostic Codes 5260 and 5261.  See C.F.R. § 4.71a 
(2005).  January 2002 and March 2003 VA examinations 
indicated that the veteran had 0 to 130 degrees of motion, 
and a January 2003 orthopedic examination by Dr. M.J.K. 
indicated that had had active extension of his knee and full 
flexion.

The Board notes that the General Counsel (GC) of VA has held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 
(which directs ratings to be made under limitation of motion) 
and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  However, the record does not contain any x-ray 
evidence of arthritis in the veteran's right knee, and 
residuals of the veteran's right knee injury do not result in 
any limitation of motion to warrant a rating under the 
Diagnostic Codes for limitation of flexion, limitation of 
extension, or ankylosis of the knee.  See C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, and 5261 (2005).  

The Board has considered whether the veteran is entitled to a 
higher rating under other codes pertaining to the knee and 
leg.  However, the record does not contain medical evidence 
of symptomatic removal of semilunar cartilage, impairment of 
the tibia and fibula, or genu recurvatum to warrant an 
evaluation under Diagnostic Codes 5259, 5262, 5263.  See 38 
C.F.R. § 4.71a (2005).

The Board has considered additional functional loss due to 
pain, fatigability, incoordination, pain on movement, and 
weakness.  However, the veteran has not been shown to have 
any additional functional loss due to his symptoms.  A 
January 2002 VA examination indicated that the veteran could 
ambulate without aids or assistance.  While Dr. M.J.K. 
indicated in a January 2003 examination report that the 
veteran's lacked 45 degrees of extension with his hip flexed 
at 90 degrees, he also indicated that the veteran did not 
have any significant restriction of his ability to walk and 
he had full active extension of the knee as well as full 
flexion.  Further, during a March 2003 VA examination, the 
veteran indicated that he was employed as a mail carrier on a 
walking route, and did not complain or give evidence of 
fatigability of the knee joint or instability.   See 38 
C.F.R. § 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has considered the provisions of 38 C.F.R. §§ 4.45 
for the joints and 4.59 for painful motion.  However, x-ray 
evidence does not indicate a joint disability that would 
warrant a higher rating than that currently assigned.  
January 2003 VA x-rays demonstrated no abnormalities and 
March 2003 VA x-rays ruled out pathology in the right knee.  
Although Dr. M.J.K. stated, in a January 2003 examination, 
that the veteran may have some minimal degenerative changes 
of the patellofemoral compartment, he stated that there were 
no obvious signs of internal derangement and x-rays showed no 
sign of any significant abnormalities.  Further, the Board 
notes that the demonstrated pain on motion in this case would 
not warrant a compensable rating.  See 38 C.F.R. § 4.59 
(2005).  Accordingly, the provisions of 38 C.F.R. §§ 4.45, 
4.59 provide no basis for an evaluation in excess of 10 
percent.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, residuals of a right knee injury have 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

D.  Conclusion

The Board concludes that the preponderance of the evidence is 
against the claim for an increased evaluation for residuals 
of internal derangement of the right knee with instability.  
The appeal is accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for residuals of internal derangement 
of the right knee with instability, in excess of 10 percent 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


